Citation Nr: 0122136	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  98-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative laminectomy of the lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1975.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied the 
benefits sought on appeal.

During a June 2001 hearing before the undersigned Board 
member, sitting at the RO, the veteran claimed service 
connection for hypotension, chronic headaches, ulcers, drug 
dependency, chronic depression and osteoporosis, to include 
as secondary to her service-connected back disability and 
treatment thereof.  These issues are referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's postoperative laminectomy of the lumbar 
spine has been shown to result in pain requiring narcotics, 
with no intermittent relief.

3.  The veteran's service-connected disabilities have been 
shown to preclude substantially gainful employment consistent 
with her education and occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent evaluation for a 
postoperative laminectomy of the lumbar spine have been met. 
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2000).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that her service-connected low back 
disability warrants an evaluation in excess of 40 percent.  
The veteran asserts that her low back disability results in 
radiculopathy and pain, requiring strong pain medication.  
She also asserts that her service-connected disabilities 
preclude employment.  Accordingly, a favorable determination 
is requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, the veteran has been provided VA 
examinations, VA treatment records and medical opinions have 
been obtained, and the veteran has been afforded an 
opportunity to testify in person.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  In accordance with 38 C.F.R. §§ 
4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

By a February 1977 rating decision, the veteran was granted 
service connection for residuals, fracture, right radius, 
with hypesthesia of right upper extremity, C5-T1; 
postoperative residuals, trans-axillary trans-thoracic 
sympathectomy; and postoperative residuals, intercostal 
neuroma, X2.  The evaluation was 30 percent, effective 
December 1975, under Diagnostic Code 8514.  

In an August 1981 rating decision, the veteran was granted 
service connection for residuals of a lumbar laminectomy.  
The resulting disability was identified as postoperative 
residuals, fracture, right radius with hyperesthesia, 
residuals of trans-axillary trans-thoracic sympathectomy, 
intercostal neurectomies and lumbar laminectomy with 
anhidrosis and skin changes (formerly evaluated under 
Diagnostic Code 8514).  The disability was evaluated as 60 
percent disabling, effective April 1981, under Diagnostic 
Code 5293.  This rating decision also granted the veteran a 
total rating based on individual unemployability, due to 
service-connected disability, effective April 1981.  

An August 1983 rating decision reduced the evaluation to 40 
percent, effective in December 1983.  The rating decision 
terminated the veteran's total rating based on individual 
unemployability, due to service-connected disability, in 
November 1983.  

An April 1984 rating decision identified the veteran's 
disability as residuals of fracture of the right radius 
(major) with anhidrosis, peripheral neuropathy, postoperative 
and residuals of lumbar laminectomy.  The rating decision 
assigned a 60 percent evaluation, effective April 1981.  The 
rating decision did not grant a total rating based on 
individual unemployability, due to service-connected 
disability.  

An October 1985 rating decision noted that there had been 
overall improvement in the veteran's service-connected 
disability, and separated the veteran's disability for 
clarity.  As a result, she was assigned a 20 percent 
evaluation for lumbar laminectomy and a 20 percent evaluation 
for trans-thoracic sympathectomy and neurectomy of the third 
intercostal nerve (right) with associated anhidrosis of right 
side of chest and face.  Each 20 percent disability 
evaluation was effective February 1986.  

The Board denied an evaluation in excess of 20 percent for 
the veteran's residuals of lumbar laminectomy, in a July 1989 
rating decision.  The 20 percent evaluation remained in 
effect until a July 1995 rating decision increased the 
evaluation to 40 percent, effective in May 1995.

Evidence submitted with the veteran's current claim includes 
a May 1997 medical opinion from the veteran's VA physician.  
The physician disclosed that he had treated the veteran for 
over ten years for multiple problems.  He listed numerous 
conditions from which the veteran suffered, including chronic 
low back pain with adhesive arachnoiditis following multiple 
back surgeries.  He noted that the veteran's current most 
active problems were migraine headaches and chronic back 
pain.  

The physician described the veteran's back pain as chronic, 
persistent and periodically exacerbated with more severe 
pain.  There was no operative treatment for this condition 
and it must be regarded as permanent.  No measures had been 
found to completely relieve the pain or prevent episodes of 
exacerbation of pain.  The physician also described the 
veteran's hypotension.  He concluded that due to both these 
conditions and the veteran's other medical problems, he 
believed that she was not employable.  

VA hospital treatment records dated in October 1997 do not 
specifically address the veteran's back condition.  An 
activity limitation note states that evidently the veteran 
could not be employed in hard labor.  

In a statement dated in January 1998, the same VA physician 
again reviewed the veteran's medical conditions, setting 
forth fourteen current conditions.  One of her medical 
problems was severe, constant, chronic low back pain with 
frequent exacerbations requiring bed rest and increased 
narcotic dosage due to adhesive arachnoiditis from multiple 
back surgeries and herniated vertebral discs - current back 
brace did not fit properly.  Another pertinent medical 
problem was narcotic dependence due to chronic pain syndrome 
secondary to low back pain.  

The VA physician stated that he had examined the most recent 
rating decision and found it difficult to understand.  He 
noted that he had seen the veteran in the outpatient clinic 
for over five years and that throughout this period she had 
consistently complained of chronic low back pain.  Whenever 
she increased her activity and attempts to do the normal 
daily activities of living, she experienced exacerbations of 
back pain that required high dosages of narcotics for 
control.  Her chronic continuous pain level is such that she 
required narcotics continuously with increases in dosage 
during exacerbations.  The veteran's back pain problem 
prevented her from employment because she was unable to do 
physical work and would be away from work too often due to 
exacerbations of back pain that required bed rest.  He also 
noted that the veteran had adhesive arachnoiditis syndrome in 
addition to the disc disease which had been documented in MRI 
studies.  He noted that chronic pain syndromes did not always 
show the physical findings of acute disease.  He concluded 
that he believed that the veteran was permanently disabled 
and was unemployable due to her chronic back pain which was a 
service-connected condition.  He also stated the belief that 
the fact that she was narcotic dependent had resulted in her 
being viewed as a drug seeker when in fact she had been in 
severe pain for a long time, and narcotics had been the only 
thing that allowed her to take care of her children.  

During her June 2001 hearing, the veteran testified that she 
had to be driven to the hearing since she was on medications 
and felt it was unsafe for her to drive.  She said that she 
reported to VA for pain therapy on a weekly basis.  She 
stated that she took Percocet and hydromorphone for her back.  
She noted that she had been told by VA doctors since 1975 
that she could not work due to her service-connected 
conditions.  The veteran asserted that she would be unable to 
make it through a day without pain medication, and that she 
took approximately twelve Percocets and 6 hydromorphones each 
day.  She said that at one point she had been involved in 
many activities such as volunteering and gardening but was 
unable to so now.  She could no longer bend, or get up once 
she had gotten down.  She said that she was unable to bend 
and touch her toes.  With any activity, she required rest 
periods.  She said that she did some sewing, was writing a 
book and watched television.  She said that she required a 
housekeeper who worked six hours a day from Monday through 
Friday.  The veteran described that she had rails at home to 
enable her to sit on a toilet and get in and out of a 
bathtub.  The veteran said that her back hurt more in the 
evening than in the morning, and that the more she tried to 
do the more severe her pain.  She said that she had several 
back braces and wore one at all times.  She also had a TENS 
unit as well as a device that caused vibrations that had not 
really helped.  

The veteran said that her back had increased in severity over 
the last five years or so.  She had required additional 
medication.  She reported that she was also getting more pain 
in the legs.  She said that her right foot dragged a little 
when she walked.  She said that the VA physician who had 
provided opinions was her primary care physician.  She had 
seen several VA and private orthopedists and they all agreed 
she would need additional back surgery but might not be able 
to walk afterward.  She said that she had a favorable 
decision from Social Security regarding her back.  

Regarding her lower extremities, the veteran said that she 
experienced pain that shot down both legs with weakness.  She 
was unable to walk far and had a handicapped license plate.  
She said that she could not walk too far and that the longer 
she stood the more pain she had.  She did better if she could 
do a little and then lay down in a flat position to rest, 
then get up and do a little more, and then lay down.  Without 
those rest periods she had total pain and had to come in for 
injections.  

Regarding work, the veteran said that she had not worked full 
time since her separation from the military.  The veteran 
said that she had attempted to throw newspapers with her kids 
in the late eighties or early nineties but was told by her 
doctor not to pick up bundles.  Her education was high school 
and some college.  


I.  Entitlement to an evaluation in excess of 40 percent for 
a postoperative laminectomy of the lumbar spine.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the rating schedule, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5289 (2000).  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  

A 60 percent evaluation is also warranted by complete bony 
fixation (ankylosis) of the spine in a favorable angle.  
Diagnostic Code 5286 (2000).  A 60 percent evaluation is also 
warranted by residuals of a fracture of a vertebrae, without 
cord involvement; abnormal mobility requiring a neck brace 
(jury mast).  Diagnostic Code 5285 (2000).  A 100 percent 
evaluation is warranted by residuals of a fracture of a 
vertebrae, with cord involvement, bedridden or requiring long 
leg braces.  Id.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 60 percent evaluation for the 
veteran's postoperative laminectomy of the lumbar spine, 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
In this regard, the Board points out that the veteran's 
hearing testimony is credible evidence that she suffers from 
great low back pain, accompanied by neurologic symptoms such 
as radiation of pain into the legs.  She has testified that 
this pain is essentially without any intermittent relief.

The clinical evidence of record supports the veteran's 
testimony.  It shows that she suffers pronounced 
intervertebral disc syndrome, with persistent symptoms and 
little intermittent relief.  The May 1997 medical opinion 
from the veteran's VA physician described her pain as 
chronic, persistent and periodically exacerbated with more 
severe pain.  The January 1998 medical opinion from the same 
VA physician provides that the veteran suffered from severe, 
constant, chronic low back pain with frequent exacerbations 
requiring bed rest and increased narcotic dosage.  In fact, 
the pain was so great that it precluded employment and had 
led her to develop narcotic dependence.

Given  the clincal findings and the veteran's reported 
chronic and severe pain, confirmed by her treating VA 
physician, the Board finds that the service-connected low 
back disability more appropriately warrants a 60 percent 
evaluation under Diagnostic Code 5293 for intervertebral disc 
syndrome. This 60 percent evaluation contemplates the 
veteran's complaints of severe symptoms, such as pain and 
limited motion and associated manifestations such as 
weakness, incoordination, swelling or deformity.  The  
benefit of the doubt is resolved in the veteran's favor to 
this extent. 38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293.

Similarly, the Board finds that there is no evidence that 
higher than a 60 percent evaluation for the veteran's 
postoperative laminectomy of the lumbar spine is warranted 
under Diagnostic Code 5285.  There is no clinical evidence of 
a fracture of a vertebra with cord involvement.  



II.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disability.

The veteran currently has service-connection established for 
postoperative laminectomy of the lumbar spine, evaluated as 
60 percent disabling; trans-thoracic sympathectomy and 
neurectomy of third intercostal nerve (right) with associated 
anhidrosis of right side of chest and right side of face, 
evaluated as 20 percent disabling; postoperative scars, right 
scapular area and right infra-axillary area trans-axillary 
sympathectomy, evaluated as 10 percent disabling; and 
fracture of the right radius (major), evaluated as 
noncompensable.  The combined evaluation for the service-
connected disabilities is 70 percent.  38 C.F.R. § 4.25 
(2000).

Total disability will be considered to exist when there is 
present any impairment of the mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15 (2000).  This process involves rating each 
disability under the appropriate diagnostic code, and then 
combining the ratings to determine whether the veteran holds 
a combined 100 percent schedular evaluation for total 
disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the combined schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  It is provided 
further that the existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the medical evidence supports 
entitlement to a total rating based on individual 
unemployability, due to service-connected disability.  First, 
the veteran's combined schedular evaluation satisfies the 
requirement of at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

In addition, the record shows that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities.  As noted 
above, the clinical evidence of record supports the veteran's 
assertion that her service-connected low back disability 
results in unemployability.  Therefore, a total rating based 
on individual unemployability, due to service-connected 
disability is warranted. Again, the benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

A 60 percent evaluation for a postoperative laminectomy of 
the lumbar spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A total rating based on individual unemployability, due to 
service-connected disability, is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

